WORLEY, Chief Judge
(dissenting).
I am unable to see where appellant has done anything to earn a patent.
In effect, the majority concludes that the principles of optics relied on by appellant are not expressly taught by the references. It seems to me, however, that those principles, so clearly illustrated in the concurring opinion, would necessarily be basic knowledge to one of ordinary skill in this particular art.
*577It seems to me that the problem cannot be approached on the theory that those skilled in the art would know only what they read in the references; they are presumed to know at least the elementary principles of optics as they relate to motion picture projection. I would affirm.